In a proceeding pursuant to article 78 of the Civil Practice Act for an order in the nature of a writ of prohibition, restraining respondents from proceeding with the hearing and determination of certain charges of misdemeanors against appellants, order denying appellants’ application unanimously affirmed, with $50 costs and disbursements. The Court of Special Sessions of the City of Yonkers has jurisdiction to hear and determine all charges against appellants (Code Grim. Pro., § 56, subds. 26-a, 29-a, 32, 37; Charter of the City of Yonkers, art. XIII, §§ 1, 2; L. 1908, ch. 452, as amd.), subject only to the power of removal provided for in sections 57 and 58, and of being divested of jurisdiction as provided in section 59 of the Code of Criminal Procedure. Present — Nolan, P. J., Wenzel, Schmidt, Beldock and Ughetta, JJ.